Citation Nr: 1300769	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from February 1971 to December 1972.  He died in September 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for renal failure and service connection for the cause of the Veteran's death.

The appellant presented testimony before a decision review officer at the RO in October 2009.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran died in September 2007 from end-stage renal disease, due to autosomal dominant polycystic kidney disease.  Cerebral vascular accident, coronary artery disease and diabetes also contributed to the Veteran's death.

2.  The evidence of record shows that at the time of the Veteran's death, service connection was not in effect for any disability.

3.  The evidence of record shows that end-stage renal disease, polycystic kidney disease, cerebral vascular accident, coronary artery disease and diabetes are not related to the Veteran's active military service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 



In a letter issued in October 2007, subsequent to the initial adjudication of the claim, and in a subsequent July 2009 letter, the RO notified the appellant of the evidence needed to substantiate her claim for DIC.  The letters also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The appellant has substantiated the Veteran's status as a Veteran, and the second and third elements of Dingess notice are satisfied by the October 2007 and July 2009 letters.  However, the appellant did not receive notice about the evidence needed to establish a rating or notice regarding an effective date.  Since the claim is being denied, no rating is being given and no effective date is being set.  The failure to provide notice on the effective date and rating elements of the claim is harmless.  Smith v. Shinseki, No. 08-1667 (Aug. 17, 2010). 

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The October 2007 and July 2009 VCAA letters included notice that complied with the Court's decision in Hupp.  The October 2007 letter did not explicitly tell the appellant what disabilities service connection had been established for during the Veteran's lifetime, but the July 2009 letter did.  

There was a timing deficiency in that the July 2009 letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjuidcation of the claim in a November 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the appellant, including service medical records, and VA treatment records.  Additionally, the record contains a proper VA medical opinion regarding the Veteran's cause of death, which was obtained under 38 U.S.C.A. § 5103A(a).  See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2012).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2012).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain chronic diseases, including diabetes and hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran died in September 2007.  The death certificate lists the immediate cause of death as end-stage renal disease, due to autosomal dominant polycystic kidney disease.  Other significant conditions contributing to the Veteran's death were cerebral vascular disease, coronary artery disease and diabetes.  Service connection was not in effect for any disability during the Veteran's lifetime.  Thus, here, a favorable decision is possible with evidence that the immediate cause of the Veteran's death or the significant condition contributing to death was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).
The appellant contends that the renal disease and kidney disease that caused the Veteran's death were related to his active military service.  In this regard, she argues that the Veteran was exposed to JP-5 jet fuel, while serving aboard an oiler called the USS Chukawan, during active duty in the Navy, from March 1971 to July 1972, and this exposure to jet fuel caused the Veteran to suffer from migraine headaches, which led to hypertension, which led to the renal failure and kidney disease that caused his death.  In support of her contention, she cited to a material safety data sheet (MSDS) from the U.S. Oil Refining Company, which states that prolonged, repeated, overexposure to JP-5 jet fuel may cause liver or kidney damage, headache, nausea, confusion, and drowsiness, as well as possible chemical pneumonitis when aspiration of liquid occurs.

The evidence of record does not show that the Veteran's renal failure and kidney disease were related to his active military service.  

Service treatment records are negative for any evidence of renal failure or kidney disease, and at the time of the Veteran's discharge examination in November 1972, all systems were evaluated as normal, and no abnormalities related to the kidneys, or any other organs were noted.  

The post-service medical evidence shows that in 1997 the Veteran was treated for severe hypertension.  In 1998 the record indicates the presence of chronic renal failure, associated with polycystic kidney disease.  It appears that the Veteran suffered his first cerebral vascular accident (stroke) in 1997.  The Veteran continued to be treated for hypertension and renal failure, and continued to suffer from strokes.  He subsequently developed and was treated for diabetes and other disorders, prior to his death in 2007.  There is no indication in these records that the Veterans' kidney disease or renal failure was related to service, including exposure to jet fuel.  Furthermore, the record does not contain a medical opinion linking the Veteran's fatal renal disease or kidney disease to his military service.  

In this regard, a VA medical opinion was submitted in January 2008 in response to the appellant's claim.  The examiner noted that service records showed that the Veteran was exposed to JP-5 jet fuel while on board the USS Chukawan, and that he would have been in contact with the fuel while performing his duties as an engine mechanic, which included deconditioning of the ship and removing oil from the tanks.  The examiner noted further that after service, the Veteran developed progressive chronic renal failure, due to autosomal-dominant polycystic kidney disease.  However, there is no evidence that he had acute renal failure from which he failed to recover.  In fact, his serum creatinine levels in November 1998 (4.4) indicated slowly progressive chronic renal failure.  Subsequently, the Veteran went on to develop diabetes, severe hypertension, chronic pancreatitis, diabetic neuropathy, esophageal reflux, a stroke with subsequent transient ischemic attack in 1997, with left-sided residual hemiplegia, and hyperlipidemia.  He was diagnosed with peripheral neuropathy in 1998, and in October 1999, he was placed on peritoneal dialysis for his end-stage renal failure.  There is no contrary medical opinion of record.

The examiner opined that "it is at least as likely as it is not the end-stage renal disease was due primarily to polycystic kidney disease, aggravated by the effects of diabetes mellitus, hypertension and arterial nephrosclerosis due to generalized atherosclerosis, aggravated by hyperlipidemia and diabetes."  He stated further that he could find no evidence that the Veteran went into acute renal failure at any time.  Rather, he had chronic progressive renal failure.  The examiner explained that exposure to diesel fuel can cause acute renal failure, but there was no evidence from his from a review of the medical literature that exposure to jet fuel or petroleum products causes either chronic renal failure or polycystic kidney disease.  He concluded that "it is at least as likely as it is not that the chronic renal failure in [the Veteran] [was] not secondary to exposure to jet fuel during the course of his military service.  Rather, chronic renal failure and end-stage renal disease were approximately secondary to polycystic kidney disease, and contributed to by the effects of diabetes, hypertension and generalized atherosclerosis.
The record is also negative for any evidence that the Veteran's cerebral vascular disease or coronary artery disease, which also contributed to his death, were related to his active military service.  None of the disabilities were noted in service or for many years after his discharge, and none of them has been linked by medical or lay evidence to service.  The Board also notes that as the Veteran did not actually serve on active duty in Vietnam or have visitation in Vietnam, he is not presumed to have been exposed to Agent Orange, and service connection for coronary artery disease not warranted on a presumptive basis.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

As noted above, the appellant also argues that the Veteran suffered from headaches during service, due to his exposure to jet fuel, which led to his subsequent development of hypertension, which in turn led to the development of his terminal renal failure and kidney disease.  

The January 2008 VA examiner opined that the effects of the Veteran's hypertension contributed to his chronic renal failure and end-stage renal disease.  However, hypertension is not listed on the death certificate as a primary or contributory cause of death.  Furthermore, the record does not show that the Veteran's hypertension was related to his military service.  More specifically, the evidence does not show that the Veteran developed hypertension as a result of headaches or exposure to jet fuel in service.  

Service treatment records show that in May 1972, the Veteran suffered from headaches and lung congestion, and that he was diagnosed with D pneumonia.  However, there is no indication in the records that his headaches were the result of his exposure to jet fuel.  Furthermore, there is no evidence that the Veteran's headaches led to hypertension.  In fact, there was no treatment or diagnosis of hypertension in service, and no evidence of hypertension at the time of the Veteran's discharge in November 1972.  The post-service medical evidence shows that the Veteran was treated for hypertension prior to being treated for renal failure and kidney disease, but there is no indication in the records that the hypertension caused the renal failure or kidney disease.  Also, the record does not contain a medical opinion linking the Veteran's hypertension to his military service.  
The appellant also argues that the Veteran's diabetes, which contributed to his death, was caused by his kidney failure.  As proof, she notes that the medical evidence of record shows that the Veteran was diagnosed with kidney disease before he was diagnosed with diabetes.  Although the record does document that the Veteran was diagnosed with kidney disease years prior to his diagnosis of diabetes; there is no probative medical evidence of record showing that the Veteran's diabetes was caused by his fatal kidney disease.  Furthermore, although current medical literature indicates that diabetes can cause kidney failure, there is no support in the literature for the contention that kidney disease causes diabetes.  

More importantly, there is no evidence that the Veteran's diabetes was related to his military service.  In this regard, service treatment records are negative for any evidence of diabetes during service or at the time of the Veteran's discharge in November 1972.   The post-service medical evidence shows that he was diagnosed with the disease many years after his discharge, and does not indicate that the diagnosis was in any way related to his active military service.  Also, the record does not contain a medical opinion linking the Veteran's diabetes to his military service.  

The Board also notes that as the Veteran did not actually serve on active duty in Vietnam or have visitation in Vietnam, he is not presumed to have been exposed to Agent Orange, and service connection for diabetes is not warranted on a presumptive basis.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Nor may diabetes mellitus be presumed incurred during active military service, as this chronic disease was not manifested to a degree of 10 percent disabling within one year after the Veteran's active military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In this case, the Board finds no probative evidence of a direct medical nexus between military service and the cause of the Veteran's death.  Indeed, the evidence of record weighs against such a finding.  Thus, service connection for the cause of the Veteran's death is not warranted. 

The Board has considered the assertions of the appellant that the Veteran's death was related to his active service.  However, these statements are not competent evidence of causation as laypersons, such as the appellant, are not qualified to render a medical opinion on diagnosis or etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, her contentions are outweighed by the contemporaneous medical evidence of record which shows that the disabilities that caused the Veteran's death, including end-stage renal disease and kidney disease were not related to his active military service.

In sum, the evidence shows that the Veteran developed the conditions that led to his death many years after his active military service.  These fatal conditions were not service-connected, nor does any probative medical evidence of record demonstrate that they were caused by any incident of service.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the appellant's claim.  Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


